   Case 17-00054-RLM-13            Doc 56      Filed 09/25/19      EOD 09/25/19 09:46:20          Pg 1 of 2



                                  UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF INDIANA
                                       INDIANAPOLIS DIVISION

                                                                           IN RE: CASE NO.17-00054-RLM-13
MARK WAYNE LOGAN
JENNIFER ANN LOGAN
DEBTOR(S)

             DEBTOR’S MOTION TO DETERMINE VALIDITY OF PAYMENT CHANGE

                              RE: CLAIM 4 Notice of Mortgage Payment Change

Comes now, Debtor(s) by counsel, Craig E. Beougher, and moves the Court pursuant to
Fed.R.Bankr.P. 3002.1P for the entry of an order in this case determining the status of the monthly
mortgage payment as set forth in the Notice of Mortgage Payment Change filed by U.S. Bank Trust National
Association, as Trustee of Cabana Series III Trust on July 10, 2019.

    1. Debtor(s) filed Chapter 13 Bankruptcy on January 05, 2017. Included in the plan confirmed on August
       31, 2017 was a provision for Debtor’s post‐petition mortgage payments to be paid by the Trustee to the
       Creditor.
    2. Creditor filed a Notice of Payment change on July 10, 2019, increasing the escrow payment of $3.57 to
       $95.30.
    3. Debtor(s) counsel has requested that Creditor apply the balance of $3,736.45 reflected on the Annual
       Escrow Account Disclosure Statement attached to the Notice of Payment Change filed by Creditor on
       July 10, 2019 to bring the account current.
    4. Further, at all times prior to July of 2019 debtor had the homeowner’s insurance taken directly out of his
       VA benefits and paid directly to USAA and at no time did debtor request for said homeowner’s insurance
       to be escrowed. See attached Monthly Statements showing monthly payments of the homeowner’s
       insurance directly to USAA by the homeowner.
    5. Further, the Creditor filed no motion to force the homeowner to escrow their homeowner’s insurance, nor
       has such a motion been filed by the Trustee in this matter.
    6. The escrowing of the homeowner’s insurance alters the Debtor’s Chapter 13 Plan.
    7. At this time, the accuracy of the Notice of Mortgage Payment Change cannot be determined.

WHEREFORE, after providing the opportunity to object, your Trustee requests that this Court issue an order
determining the status of the monthly mortgage payment as set forth in the Notice filed July 10, 2019, by the
Creditor including but not limited to whether the creditor could, without homeowner approval, begin to escrow
the homeowners insurance, and, if applicable, direct Creditor to file an amended Notice of Mortgage Payment
Change and for such further relief as the Court deems just.

Respectfully submitted,

Date: September 25, 2019                                             /s/ Craig E. Beougher
                                                                     Craig E. Beougher (24561-29)
                                                                     400 N. High St., Suite 201
                                                                     P.O. Box 428
                                                                     Muncie, IN 47308
                                                                     PH: (765) 282-9501
                                                                     Fax: (765) 282-9505
                                                                     E‐Mail: cbeougher@ewelchlaw.com
   Case 17-00054-RLM-13            Doc 56      Filed 09/25/19      EOD 09/25/19 09:46:20          Pg 2 of 2




                                          CERTIFICATE OF SERVICE
         The undersigned hereby certifies that a true and accurate copy of the foregoing Objection to Trustee’s
Motion to Dismiss was served by U.S. mail, postage prepaid or by the Court’s Electronic Case Filing System on
the date filing upon the following:

Ann M. DeLaney
PO Box 441285
Indianapolis, IN 46244
Email: ECFdelaney@trustee13.com

U.S. Trustee
101 W. Ohio St., Ste. 1000
Indianapolis, IN 46204
Email: ustpregion10.in.ecf@usdoj.gov

US Bank Trust Assocation as Trustee of
Cabana Series III Trust
Michelle R. Ghidotti-Gonsalves
Ghidotti Berger LLP
1920 Old Tustin Ave
Santa Ana CA 92705
mghidotti@ghidottiberger.com


Date: September 25, 2019                                /s/ Craig E. Beougher_____
                                                        Craig E. Beougher (24561-29)
